Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”), made effective as of the 1st day of
February 2018 (“Effective Date”), is entered into by and between MICHAEL CHING,
residing at 236 Nenue Street, Honolulu, HI  96821 (“Ching”), FIRST
HAWAIIAN, INC. (“FHI”) and FIRST HAWAIIAN BANK (together with FHI, the
“Company”).

 

R E C I T A L S

 

A.                                Prior to February 1, 2018, Ching was the
Executive Vice President, Chief Financial Officer and Treasurer of both FHI and
First Hawaiian Bank.

 

B.                                 Ching resigned from his employment with the
Company effective January 31, 2018 (the “Separation Date”) and resigned from all
officer and director positions with the Company and any parent, subsidiary or
affiliate of the Company effective the same date.

 

C.                                The Company wishes to retain Ching as a
consultant beginning on February 1, 2018 through the end of the Consulting
Period (as defined in Section 3 of this Agreement) so as to benefit from Ching’s
experience and knowledge, and Ching wishes to be so retained.

 

NOW, THEREFORE, in consideration of the premises, and for the purpose of
defining and clarifying their respective rights and obligations, Ching and the
Company (collectively, the “Parties”) hereby agree as follows.

 

A G R E E M E N T

 

1.                                    Purpose.   This Agreement sets forth the
duties, compensation, and terms and conditions of Ching’s affiliation with the
Company after the Separation Date and during his tenure as a consultant of the
Company (“Consultant”, as defined by the duties specified below).

 

2.                                    Services on and after the Separation
Date.  Ching voluntarily terminated his employment with the Company and his
officer and director positions with the Company and any parent, subsidiary or
affiliate of the Company at the close of business on January 31, 2018, and
accepted an engagement with the Company as Consultant pursuant to this Agreement
effective on February 1, 2018.  Ching’s services as Consultant, and the terms
and conditions under which such services shall be provided, are set forth in
Section 4.  Ching’s compensation and benefits as Consultant are set forth in
Section 5.

 

3.                                    Term of Consulting Period.  Ching’s
engagement as Consultant shall be for a term of up to five (5) calendar months
beginning on February 1, 2018 and ending on June 30, 2018, or on an earlier date
if this Agreement is terminated in accordance with Section 6 (the “Termination
Date,” and the term beginning on February 1, 2018 and ending on the Termination
Date, the “Consulting Period”).

 

--------------------------------------------------------------------------------


 

4.                                    Ching’s Services as Consultant.

 

(a)                              Scope of Services.  During the Consulting
Period, Ching will provide consulting and advisory services as set forth on
Exhibit A to this Agreement, provided, however, that the Company may, from
time-to-time, seek Ching’s advice with respect to other matters. The other
matters on which the Company may request consultation may range from matters
relating to Ching’s special technical expertise, including, for example, the
selection and training of a successor Chief Financial Officer and other
personnel of the Company, to more general and nontechnical subjects within
Ching’s knowledge, including, for example, matters pertaining to the strategic
positioning of the Company in diverse fields of banking and consultation on
general matters with the Company’s Chairman and Chief Executive Officer or
President and Chief Operating Officer.

 

(b)                             Level of Service.  Notwithstanding anything in
this Agreement to the contrary, the level of bona fide services performed by
Ching as Consultant shall not exceed 20% of the average level of bona fide
services performed by Ching in the thirty-six (36) month period immediately
preceding the commencement of the Consulting Period.  The intent of the
limitation stated in this Section 4(b) is to comply with the definition of
“termination of employment” set forth in 29 Code of Federal Regulations (“CFR”)
Section 1.409A-1(h)(1)(ii).

 

(c)                               Terms and Conditions of Engagement.  Ching
shall control the manner and conditions under which his consulting services are
provided.  Without limiting the generality of the foregoing, Ching, as
Consultant:

 

(A)                          shall establish his own hours and place of work,
provided that the services requested by the Company and provided by Consultant
shall be equivalent to no more than one day of services per week;

 

(B)                           shall determine his own method for fulfilling any
consulting projects assigned to him by the Company and shall not be subject to
oversight by the Company in his fulfillment of such projects;

 

(C)                          shall not have the right to participate in any
training or workshops offered to employees;

 

(D)                          shall be responsible for supplying his own tools
and facilities and materials;

 

(E)                           shall not receive secretarial or similar support
from the Company;

 

(F)                            shall not be required to submit oral or written
reports on a regularly scheduled basis (e.g., daily, weekly);

 

(G)                         shall not work full-time for the Company; and

 

(H)                          shall obtain a General Excise Tax (“GET”) license
from the State of Hawaii and shall duly file and pay GET on Ching’s compensation
hereunder, if applicable.

 

2

--------------------------------------------------------------------------------


 

(d)                             Taxes.  All taxes of every nature and kind
levied on Ching in relation to the services provided under this Agreement,
including, without limitation, the Hawaii GET and Federal and State net income
and self-employment taxes, shall be the responsibility of Ching, and the Company
shall have no obligation to Ching for the same.

 

5.                                    Ching’s Compensation as Consultant.

 

(a)                              Consulting Fee.  Subject to any modifications
called for by the early termination provisions of Section 6 of this Agreement,
if any such provisions are invoked, for each month of the Consulting Period,
Ching shall be paid a fee of $43,089 plus Hawaii general excise tax (the “Fee”),
semi-monthly on the 15th (or prior business day if the 15th falls on a weekend
or holiday) and last business day of each month.  The Fee shall be reported on a
1099 basis.   If Ching secures any employment or independent contractor
engagement, for a monthly gross amount less than the Fee, other than with the
Company during the Consulting Period, Ching agrees to immediately notify the
Company’s Executive Vice President of Human Resources, and beginning on the date
of such new employment or engagement, the Fee shall be reduced to the amount by
which the Fee exceeds the monthly gross amount for such new employment or
engagement.

 

(b)                             No Coverage under Employee Benefit Plans.  Ching
acknowledges and agrees that his engagement as Consultant shall be on an
independent contractor basis and not as an employee of the Company or any of its
affiliates.  Accordingly, Ching acknowledges and agrees that he shall not be
treated as a common law employee for payroll purposes during the term of this
Agreement and shall not have the right to be provided benefits or to accrue
further benefits as an employee or otherwise under any employee benefit or
fringe benefit plan maintained by the Company or its affiliates, including,
without limitation, any qualified or non-qualified retirement plan, vacation or
paid time off plan or policy, severance pay plan, 125 or cafeteria plan, and
Worker’s Compensation or other disability plan or program, even if Ching’s
status should be re-determined by the Internal Revenue Service or other Federal
or State regulatory agency to be that of an employee.

 

(c)                               Reimbursement for Business Expenses.  The
Company shall reimburse Ching for travel and business expenses actually,
reasonably, and proximately incurred by Ching in rendering consulting services
to the Company under this Agreement.  Except as otherwise provided herein, such
expenses shall not include expenses for equipment having a useful life in excess
of one year, advertising, office rent, parking, general or professional
liability insurance, meals and entertainment, club or association dues or
memberships, or expenses incurred by Ching in employing employees.  Travel
expenses for consulting services shall be reimbursed only if authorization for
the travel has been obtained from the Company in advance.

 

6.                                    Termination of Ching’s Engagement Prior to
June 30, 2018.  Ching’s engagement may be terminated prior to June 30, 2018 only
pursuant to this Section 6.

 

3

--------------------------------------------------------------------------------


 

(a)                              Termination Upon Other Employment or
Engagement.  If Ching secures any employment or independent contractor
engagement for a monthly gross amount equal to or greater than the Fee, other
than with the Company during the Consulting Period, Ching agrees to immediately
notify the Company’s Executive Vice President of Human Resources.  Ching’s
engagement hereunder shall terminate upon such other employment or independent
contractor engagement and Ching will be paid a prorated Fee for the month in
which the termination occurs and will not be paid a Fee for any period
thereafter.

 

(b)     Termination without Cause.  Either Party may terminate Ching’s
engagement without Cause upon seven days’ written notice to the other Party. 
Such termination shall be without prejudice to any other rights such terminating
Party may have under this Agreement or applicable law.  Except as set forth in
Paragraphs 5(a) and 6(a) hereunder, (i) if Ching exercises his right to
terminate his engagement without cause, he will be paid a prorated Fee for the
month in which the termination occurs and will not be paid a Fee for any period
thereafter; and (ii) if the Company exercises its right to terminate Ching’s
engagement without Cause, the remaining Fee through June 30, 2018 shall be paid
to Ching within 30 calendar days after the Termination Date.

 

(c)                               Termination for Cause by Company.

 

(1)                              For purposes of this Agreement, “Cause” shall
mean:

(i)         any act that constitutes a material violation of this Agreement or
the Company’s written policies for its vendors;

(ii)       engaging in conduct materially and demonstrably injurious to the
Company; or

(iii)      any act that violates Sections 7 or 8 of this Agreement.

 

(2)                              The Company may immediately terminate Ching’s
engagement for Cause, provided that the Company does so specifically for Cause
within 30 calendar days from the date on which the Company has actual notice of
conduct constituting Cause or within such other time as may be mutually agreed
in writing by the Company and Ching in order to afford the Company the
opportunity for full review.  Upon the Company’s termination of Ching’s
engagement for Cause, Ching will be paid a prorated Fee for the month in which
the termination occurs and will not be paid a Fee for any period thereafter.

 

7.                                    Property, Documents and Records.  All
keys, apparatus, equipment and other physical property, and documents and
records, whether in electronic, paper, or other form, that are provided to Ching
by the Company or are otherwise made available, loaned, or furnished to Ching in
connection with his prior employment or engagement as Consultant by the Company
shall be and remain the sole property of the Company, shall be used by Ching
solely for the benefit of the Company, and shall be returned to the Company
immediately upon the termination of Ching’s engagement as Consultant or as and
when requested by the Company.

 

4

--------------------------------------------------------------------------------


 

8.                                    Non-Solicitation of Customers and
Employees; Non-Disclosure.

 

(a)                              Non-Solicitation of Customers.  Unless
otherwise agreed to in writing by the Company’s Authorized Representative (as
such term is defined in Section 20 of this Agreement), during the Consulting
Period and for a period of twelve months thereafter, Ching shall not directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder, employee, consultant, representative or in any
other capacity, contact any person or entity, which:

(i)                                  is a customer or client of the Company or
any of its affiliates as of the Termination Date; or

(ii)                              has been a customer or client of the Company
or any of its affiliates at any time within two (2) years prior to the
Termination Date; or

(iii)                          is a prospective customer or client that the
Company or any of its affiliates is actively soliciting as of the Termination
Date,

for the purpose of selling products or services similar to any of the products
and services offered for sale by the Company as of the Termination Date, unless
customer or client is also a customer or client of Ching’s employer as of the
Separation Date.  It is also agreed and understood that any entity for whom
Ching becomes employed or affiliated may solicit such customers without any
assistance or involvement by Ching without breach of this provision.

 

(b)                             Covenant Not to Solicit Employees.  Unless
otherwise agreed to in writing by the Company’s Authorized Representative,
during the Consulting Period and for a period of twelve months thereafter, Ching
shall not directly or indirectly, individually or on behalf of any other person
or entity, whether as principal, agent, stockholder, employee, consultant,
representative or in any other capacity:

(i)                                  recruit, solicit or encourage any person to
leave the employ of the Company or any of its affiliates; or

(ii)                              hire or retain any employee of the Company or
any of its affiliates as a regular employee, consultant, independent contractor
or otherwise, except if such employee initiates contact with Ching or Ching’s
employer.

 

(c)                               Non-Disclosure.  Ching recognizes and
acknowledges that in his role as an employee of the Company he has been
provided, and in his role as Consultant, he will be provided, with access to
confidential and proprietary information of the Company and its affiliates. 
Ching acknowledges that all confidential information of a business or technical
nature with respect to the business of the Company and its affiliates –
specifically including (but not limited to) the systems, applications, hardware,
software, vendors, network security or firewalls used by the Company, as well as
the Company’s policies, procedures and practices; the identity of customers;
customer information; or any other information deemed to be proprietary or
confidential in nature is the confidential property of the Company, and Ching
agrees that he shall not divulge, disclose or use such information for his own
benefit or the benefit of anyone else without the express written consent of the
Company’s Authorized Representative.  This provision will not apply to the
extent that (i) disclosure of such confidential information is required by
applicable law or regulation or is compelled by a court or other tribunal of
competent

 

5

--------------------------------------------------------------------------------


 

jurisdiction, or (ii) the confidential information has previously become
publicly known in a manner other than through a breach of this Agreement by
Ching.  Nothing in this Agreement prohibits Ching from testifying truthfully in
response to a subpoena or other legal process or from providing truthful
information to a governmental agency, including in response to an inquiry or
investigation.

 

(d)                             Reformation.  If any provision of this
Section is held by a court or other tribunal of appropriate jurisdiction to be
unreasonable, arbitrary, or against public policy, the Parties agree that such
provision will be considered divisible with respect to scope and time, will be
deemed reformed to the maximum allowable scope and time, and in such lesser
scope and/or time will be effective, binding and enforceable to the greatest
extent permissible.

 

9.                                    Attorney’s Fees.  In the event of a breach
of this Agreement, the prevailing Party shall be entitled to reimbursement of
all reasonable attorney’s fees, costs, and expenses made necessary to enforce
the terms and provisions of this Agreement, regardless of whether a legal action
is filed.  A Party’s rights under this Section 9 shall survive the termination
of this Agreement.

 

10.                            Equitable Relief.  In addition to, and not in
limitation of, any other remedy which may be available with respect to a breach
of this Agreement by Ching, the Company shall be entitled to equitable relief
with respect to violations of Sections 7 and 8, hereof.  Such right to equitable
relief shall survive the termination of this Agreement.

 

11.                            Indemnification.  The Parties recognize that in
the Consulting Period, Ching may represent the Company in certain business
transactions related to the Company’s operations and may be exposed to claims by
third parties arising directly or indirectly from such business transactions. 
The Company hereby agrees to indemnify, defend, and hold Ching harmless from and
against any claim, demand, cause of action, lawsuit, damages or judgment
asserted, filed, or obtained against Ching, including costs and attorney’s fees,
arising directly or indirectly from any business transaction in which Ching,
acting within the scope of this Agreement, represents the Company.  Such right
to indemnification shall survive the termination of this Agreement.

 

12.                            Further Contracts.  Nothing in this Agreement is
intended to or shall preclude the Parties from further contracting with each
other, including with respect to extending the Consulting Period of or
re-employing Ching, either during or after the term of this Agreement.

 

13.                            Tax Effects.  The Company makes no representation
as to whether or not any payments received by Ching hereunder will be treated as
includible in or excludable from gross income for purposes of any tax.

 

14.                            Waivers.  If any Party to this Agreement shall
waive any breach of any provision of this Agreement, such Party shall not
thereby be deemed to have waived any preceding or succeeding breach of the same
or any other provision of this Agreement.

 

6

--------------------------------------------------------------------------------


 

15.                            Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.  The
execution of this Agreement may be evidenced by signature transmitted by
facsimile or by emailed scan, with original signatures to follow; provided,
however, that if originals are not so provided, the signature transmitted by
facsimile or emailed scan shall be for all purposes treated as an original
signature.

 

16.                            Governing Law.  This Agreement shall be governed
by, interpreted, construed, applied and enforced in accordance with the laws of
the State of Hawaii, without reference to its conflict of laws provisions.  Any
action to enforce the terms of this Agreement shall be brought in a court of
competent jurisdiction in the State of Hawaii, which shall have exclusive
jurisdiction in any legal action that may arise under this Agreement.

 

17.                            Headings, Number and Gender. The headings are for
the convenience of the parties, and shall not be considered in construing this
Agreement.  Feminine or neuter pronouns shall be substituted for those of
masculine form or vice versa, and the plural shall be substituted for the
singular number or vice versa, in the place or places herein where the context
may require such substitution.

 

18.                            Severability.  If one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby, and this
Agreement shall thereupon be reformed, construed and enforced to the maximum
extent permitted by applicable law.

 

19.                            Notices.  Any notice, consent, request or demand
required or permitted to be given under the provisions of this Agreement shall
be in writing, and shall be signed by the party giving or making the same.  Such
notice, consent, request or demand may be hand delivered, but if it is mailed to
a Party, it shall be sent by electronic mail, United States mail, or other
nationally recognized courier, postage prepaid, addressed to such Party’s last
known address.  The date of such mailing shall be deemed the date of notice,
consent, request or demand.

 

Notices to Ching shall be addressed as follows:

 

Michael Ching

236 Nenue Street

Honolulu, HI 96821

 

Notices to the Company shall be addressed as follows:

 

Robert S. Harrison

First Hawaiian Bank

P.O. Box 3200

Honolulu, HI  96847

 

7

--------------------------------------------------------------------------------


 

20.                            Authorized Representative.  The Company’s
Authorized Representative for purposes of this Agreement shall be the Company’s
Chairman and Chief Executive Officer, the Executive Vice President of Human
Resources, or such person as may be designated in writing by the Company’s
Chairman and Chief Executive Officer.

 

21.                            Entire Agreement; Amendment.  This Agreement
constitutes the entire agreement of the Parties in respect of the subject matter
described herein and supersedes any previous agreement. This Agreement may not
be changed or modified except by an agreement in writing signed by the Parties
hereto.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
shown below.

 

 

 

 

 

MICHAEL CHING

 

 

 

Dated:                                

 

 

 

 

 

FIRST HAWAIIAN, INC.

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

Dated:                                

 

 

 

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

Dated:                                

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

The following services are to be provided by Consultant:

 

Assist the Company’s Chairman & CEO and/or President & COO and the respective
Division or Department Managers with the following:

 

1.            Timely preparation of the 2017 annual consolidated financial
statements and the 2017 Annual Report on Form 10-K for filing on or before
February 28, 2018;

2.            Coordination and preparation of materials for the 2017 fourth
quarter Disclosure Committee, Risk Committee, Audit Committee and Board of
Directors meetings;

3.            Timely closing of the monthly financial statements and updates to
the 2018 quarterly and annual financial forecasts as well as the 2018-2020
three-year financial forecast;

4.            Review of and comment on analyses and recommendations for the
respective Asset Liability Committee (ALCO) and Deposit Pricing Committee
meetings;

5.            Review of and comment on applicable Federal, State(s) and County
tax analyses and tax returns for timely reporting and filing;

6.            Timely coordination of applicable insurance renewals and claims;

7.            If applicable, assist in the transition to a permanent successor
Chief Financial Officer; and

8.            Any other such matters that may be identified from time to time by
the Chairman & CEO or President & COO and agreed to by the Consultant

 

 

provided that all of Consultant’s duties under this Agreement taken together
shall not require him to provide services which exceed 20 percent of the average
level of bona fide services performed by Consultant as an employee over the
immediately preceding 36-month period.

 

10

--------------------------------------------------------------------------------